douglas m thompson and lisa mae thompson petitioners v commissioner of internal revenue respondent docket no filed date this case arose out of ps’ participation in a distressed asset debt tax_shelter ps conceded substantive issues related to this case but contest the issue of liability for penalties under sec_6662 and sec_6662a ps filed a motion to disqualify the judge based on ps’ belief that they cannot get a fair trial because the president of the united_states has the power under sec_7443 f to remove the judges of the tax_court for cause ps also filed a motion to declare the penalty under sec_6662a unconstitutional as violating the united_states tax_court reports excessive fines clause of the eighth amendment held sec_7443 f does not violate the constitution and we do not need to recuse ourselves on that basis held further accuracy-related_penalties under sec_6662a do not vio- late the eighth amendment joseph a diruzzo iii and jeffrey j molinaro for peti- tioners nicole m connelly julia ann cannarozzi craig connell and clare w darcy for respondent opinion wherry judge pending before the court are petitioners’ motion to disqualify the judge and declare sec_7443 f unconstitutional and petitioners’ motion for judgment on the pleadings under rule and to declare sec_6662a unconstitutional background the information below is based upon examination of the pleadings moving papers responses and attachments sub- mitted in connection with this case factual recitations are meant to provide context for our analysis of petitioners’ motions and to set forth matters that appear undisputed they do not however constitute findings_of_fact in the event of a subsequent trial or trials rule b fed r civ p a petitioners douglas and lisa mae thompson were mar- ried during the taxable years and filed their per- sonal income_tax returns jointly respondent determined the following federal_income_tax deficiencies and penalties for tax years in a notice_of_deficiency issued on date penalties year deficiency sec_6662 sec_6662a dollar_figure big_number big_number --- --- dollar_figure --- --- dollar_figure unless otherwise indicated section references are to the internal rev- enue code code in effect at all relevant times rule references are to the tax_court rules_of_practice and procedure thompson v commissioner year deficiency sec_6662 sec_6662a big_number big_number --- --- --- penaltie sec_1respondent also determined in the alternative a sec_6662a penalty for of dollar_figure and sec_6662 penalties for and of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively the deficiencies in petitioners’ federal_income_tax arose out of an alleged loss from a flow-through distressed asset debt transaction that petitioners reported on their federal_income_tax return for the tax_year the loss was par- tially carried back to the and tax years and car- ried forward to the and tax years to shield peti- tioners’ income from taxation the source of the loss was a listed_transaction described in notice_2008_34 2008_1_cb_645 because petitioners failed to disclose the relevant facts relating to the transaction respondent determined they are subject_to a penalty under sec_6662a and sec_6664 now sec_6664 petitioners resided in california when they timely filed the petition on date petitioners conceded that they were not entitled to the bad_debt deduction which respondent disallowed but they continue to contest the determined penalties and interest see generally 143_tc_322 137_tc_70 aff ’d 728_f3d_676 7th cir note of petitioners’ motion for recusal of judge filed on date indicates that any appeal of this case would be to the court of ap- peals for the eleventh circuit absent stipulation of the parties to the con- trary as petitioners’ residence is now in the state of florida however a review of the pleadings and documents in the record together with a later filed correction to petitioners’ motion for recusal of judge establishes that petitioners’ residence when the petition was filed was in california there- fore any appeal would be to the court_of_appeals for the ninth circuit absent stipulation of the parties to the contrary see paragraph of re- spondent’s answer petitioners’ report filed on date and sec_7482 united_states tax_court reports discussion i disqualification of a judge and constitutionality of sec_7443 f in their motion to disqualify the judge and to declare sec_7443 f unconstitutional petitioners argue that we should recuse ourselves from consideration of this case until the alleged constitutional infirmity of sec_7443 f is cured sec_7443 f authorizes the president to remove judges of the tax_court after notice and opportunity for public hearing for inefficiency neglect of duty or malfeasance in office but for no other cause petitioners contend that this section violates basic principles of separation of powers in a recently released opinion of this court however we held that the presidential authority to remove tax_court judges for cause under sec_7443 f is constitutional and that we need not recuse ourselves battat v commissioner 148_tc_32 accord 755_f3d_929 d c cir aff ’g tcmemo_2012_262 cert_denied 135_sct_2309 petitioners did not advance in their motion any arguments that we have not addressed in battat thus we do not need to discuss this issue further we decline to recuse ourselves in this case or declare sec_7443 f unconstitutional ii constitutionality of sec_6662a a legal standard for motion for judgment on the pleadings a judgment on the pleadings is a judgment based solely on the allegations and information contained in the pleadings and not on any outside matters see 115_tc_523 citing rule a and b the movant has the burden of showing entitlement to judgment on the pleadings including that the pleadings do not raise a genuine issue of material fact and that he is entitled to a judgment as a matter of law id because petitioners argue that sec_6662a is unconstitu- tional on its face and do not raise any issues as to its application to their particular situation deciding this issue on a motion for a judgment on the pleadings is appropriate thompson v commissioner b application of the eighth amendment to sec_6662a sec_6662a imposes a penalty on any reportable_transaction_understatement if a taxpayer fails to adequately disclose a reportable_transaction giving rise to an understate- ment under sec_6662a the penalty is imposed at a rate of and there are no available defenses sec_6662a sec_6664 however if a taxpayer sufficiently discloses the details of the transaction the penalty rate is of the amount of the reportable_transaction_understatement sec_6662a in this latter instance a taxpayer may be able to avoid the penalty under sec_6662a if he or she shows reasonable_cause and good_faith as well as that there is or was substantial_authority for a position he or she took on a tax_return and the taxpayer reasonably believed that such treatment was more_likely_than_not the proper treatment of the transaction in question sec_6664 and the eighth amendment to the united_states constitution provides excessive bail shall not be required nor excessive fines imposed nor cruel and unusual punishments inflicted the excessive fines clause limits the government’s power to extract payments whether in cash or in_kind ‘as punish- ment for some offense ’ 509_us_602 emphasis in austin quoting 492_us_257 in a case discussing application of the double_jeopardy clause to a state tax on possession of illegal drugs the supreme court stated criminal fines civil penalties civil forfeitures and taxes all share certain features they gen- erate government revenues impose fiscal burdens on individ- uals and deter certain behavior all of these sanctions are subject_to constitutional constraints dep’t of revenue of mont v kurth ranch 511_us_767 at the same time the supreme court recognized that taxes are typically motivated by revenue raising rather than punitive purposes id pincite n either a high rate of taxation nor an obvious deterrent purpose automatically marks a tax as a form of punishment id pincite nevertheless at some point an exaction labeled as a tax approaches punishment united_states tax_court reports and our task is to determine when it crosses that line id it the court to pass the constitutional proportionality inquiry under the excessive fines clause the amount of the forfeiture or fine must bear some relationship to the gravity of the offense is designed to punish see 524_us_321 in bajakajian noted that judgments about the appropriate punishment for an offense belong in the first instance to the legislature id pincite the court then came up with the fol- lowing test to be used by the trial courts if the amount of the forfeiture is grossly disproportional to the gravity of the defendant’s offense it is unconstitutional id pincite thus to answer the question whether sec_6662a violates the eighth amendment we need to answer two questions whether sec_6662a constitutes punishment for an offense and whether the punishment is grossly disproportional to the gravity of the offense this court has stated before that t he purpose of civil_tax_penalties is to encourage voluntary compliance see gorra v commissioner tcmemo_2013_254 at on many occa- sions different courts have ruled that federal civil tax pen- alties are remedial not punitive in 303_us_391 the supreme court held that a civil_fraud penalty under the revenue act of was remedial because it was primarily provided as a safeguard for the protection of the revenue and to reimburse the g overnment for the heavy expense of investigation and the loss resulting from the taxpayer’s fraud in 106_f3d_1445 9th cir aff ’g tcmemo_1993_281 the court_of_appeals for the ninth circuit declined to extend the reasoning of austin to the negligence and substantial_understatement additions to tax of former sec_6653 and sec_6661 the court in little reasoned that t he addition sec_4 we note that since the supreme court ruling in dep’t of revenue of mont v kurth ranch 511_us_767 this court has held that a addition_to_tax for fraud does not violate the double_jeopardy clause be- cause it is a civil sanction imposed as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of in- vestigation and the loss resulting from the taxpayer’s fraud ward v com- missioner tcmemo_1995_286 aff ’d sub nom i o pub co v commis- s131_f3d_1314 9th cir thompson v commissioner to tax at issue are purely revenue raising because they serve only to deter noncompliance with the tax laws by imposing a financial risk on those who fail to do so id as such the additions to tax in little were not punishment and did not violate the eighth amendment similarly this court has found contentions that civil_tax_penalties violate the excessive fines clause to be meritless in numerous other cases see eg 26_tc_107 stating that additions to tax are remedial in character not penal or punitive and therefore do not violate the eighth amendment gorra v commis- sioner tcmemo_2013_254 holding that the penalty under sec_6662 does not violate the excessive fines clause wilson v commissioner tcmemo_2002_234 reit- erating the principle that additions to tax including the civil_fraud penalty under sec_6663 are remedial rather than punitive louis v commissioner tcmemo_1996_257 holding that addition_to_tax for fraud imposed by former sec_6653 did not violate the eighth amendment because it was remedial aff ’d 170_f3d_1232 9th cir petitioners argue that because congress intended sec_6662a to deter taxpayers from entering into tax_avoidance transactions it is not purely remedial and is subject_to review under the eighth amendment as a form of punish- ment we are not persuaded by this argument as the supreme court noted in kurth ranch u s pincite nei- ther a high rate of taxation nor an obvious deterrent purpose automatically marks this tax as a form of punishment discussion of the tax penalties with respect to listed or reportable_transactions dates back to the end of 1990s the secretary_of_the_treasury stated that tax_shelters rep- resented the most significant compliance problem confronting the u s system of taxation lawrence h summers u s sec’y of the treasury remarks to the federal bar associa- tion tackling the growth of corporate tax_shelters date besides reducing the tax_base tax_shelters breed disrespect for the system by participants and observers and waste valuable public and private sector resources s comm on finance 107th cong technical explanation of tax_shelter transparency act news_release date in response to that challenge the department of the united_states tax_court reports treasury issued regulations requiring disclosure of certain transactions and maintenance of customer lists by promoters of tax_shelters sec_301_6111-2 sec_301_6112-1 proced admin regs however results were underwhelming as a result congress enacted a number of penalties related to disclosure of certain transactions and failure to report them properly on tax returns as a part of the american_jobs_creation_act_of_2004 pub_l_no sec_811 sec_812 stat pincite initial the in that regard it is instructive to consider the reasons for enacting a sister section of 6662a sec_6707a which provides a penalty for failure to disclose reportable trans- actions the committee believes that the best way to combat tax_shelters is to be aware of them the treasury_department using the tools avail- able issued regulations requiring disclosure of certain transactions and requiring organizers and promoters of tax-engineered transactions to maintain customer lists and make these lists available to the irs nevertheless the committee believes that additional legislation is needed to provide the treasury_department with additional tools to assist its efforts to curtail abusive transactions h_r rept no part i pincite in explaining the reasons for enacting sec_6662a the house of representatives committee on ways and means stated because disclosure is so vital to combating abusive tax_avoidance transactions the committee believes that taxpayers should be subject_to a strict_liability penalty on an understatement_of_tax that is attributable to non-disclosed listed transactions or non-disclosed reportable trans- actions that have a significant_purpose_of_tax_avoidance furthermore in order to deter taxpayers from entering into tax_avoidance trans- actions the committee believes that a more meaningful but not a strict_liability accuracy-related_penalty should apply to such transactions even when disclosed h_r rept no part i supra pincite this explanation makes it clear that the primary goal for enacting sec_6662a was to reinforce voluntary compliance with the existing disclosure requirements and deter tax- payers from using tax_shelters the penalty under sec_6662a imposes a financial risk on those who fail to comply and serves a revenue-raising purpose thus the penalty under sec_6662a is no different from penalties upheld in the cases discussed above and does not violate the eighth amendment thompson v commissioner assuming arguendo that the excessive fines clause is implicated in this case the penalty under sec_6662a is not so grossly disproportionate as to fail the bajakajian test petitioners argue that because of the way the penalty is cal- culated it may be imposed even if there is no actual tax defi- ciency for the year in question moreover the penalty is cal- culated at the highest applicable_rate of tax in petitioners’ view this makes the sec_6662a penalty excessive and grossly disproportionate we disagree the penalty under sec_6662a applies only to listed transactions-which are considered per se abusive- and to reportable_transactions if a significant purpose is avoidance or evasion of federal_income_tax see sec_6662a the penalty is then imposed only if there is a reportable_transaction_understatement as defined in sec_6662a in many cases tax_shelters represent transactions generating tax losses without corresponding economic losses to investors these tax losses can be carried back or forward to shield income from taxation over several years ironically the facts of this case illustrate this concept very well peti- tioners entered into a listed_transaction in and attempted to partially offset their income with fictitious losses over a span of five years from to as a result the potential harm to the fisc was spread over several years calculation of the sec_6662a penalty is designed to quantify this harm by taking into account the full tax_benefit a taxpayer may have obtained as a result of engaging in a listed or reportable_transaction thus it is proportional to the harm caused and does not violate the bajakajian test finally petitioners argue that the sec_6662a pen- alty for undisclosed transactions violates the excessive fines clause because sec_6662a imposes a higher penalty rate on undisclosed reportable_transactions and takes away defenses that would be available for disclosed transactions again we disagree legislative_history makes it clear that congress saw voluntary disclosure as a key element in curbing the abuse of tax_shelters by imposing a strict_liability penalty at a higher rate on undisclosed transactions congress wanted to take away taxpayers’ ability to ignore or manipulate the existing rules tax_shelters are notoriously difficult to detect and hard to prosecute some promoters and taxpayers aware of low tax_return audit rates consciously united_states tax_court reports engage in attempts to game the tax system and get away with questionable transactions the higher penalty may not even make up for the lost revenue and prosecution expenses related to detecting prosecuting and resolving these trans- actions in any event it serves as an important deterrent that alters taxpayers’ cost-benefit analysis when they con- sider participating in reportable or listed transactions c conclusion both petitioners’ motion to disqualify the judge and motion for judgment on the pleadings will be denied sec_7443 f and penalties under sec_6662a do not violate the united_states constitution an appropriate order will be issued f
